Citation Nr: 1617865	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to June 16, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1960 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

During the course of the appeal, the RO increased the rating for bilateral hearing loss to 40 percent in a June 2014 rating decision, but the increase was only effective as of June 16, 2014.  The Veteran responded by submitting a second substantive appeal on which he wrote "Entitlement to a compensable evaluation between August 8, 2012 and June 16, 2014 that I think that I am entitled to".  It was unclear from this statement whether the Veteran was limiting his increased rating claim for bilateral hearing loss to the period in which the disability is assigned a noncompensable rating.

In August 2015, the Board remanded the case for additional development and notified the Veteran that if he was satisfied with the 40 percent rating, he must indicate this in writing.  In October 2015, the RO received in writing confirmation that the Veteran was satisfied with the 40 percent rating and was only continuing his appeal with regard to the noncompensable rating.  Consequently, the issue on the title page of the decision has been modified to reflect the change in the scope of the claim.



FINDING OF FACT

For the period prior to June 16, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing acuity in the right ear and Level V in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss prior to June  16, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2015).  Proper notice from VA must inform the claimant of any information and upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the matter on appeal concerns the initial rating, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have VA treatment records and private records identified by the Veteran.  VA examinations have been provided and they contain sufficient information to decide this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) ("An adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.").  Pursuant to the Board's remand, copies of ongoing treatment records were obtained and associated with the electronic claims file.

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If reasonable doubt exists  regarding the degree of disability, then it will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

On the authorized VA audiological evaluation in September 2012,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
60
65
LEFT
50
55
65
65
70

The 4-frquency average was therefore 55 decibels on the right and 64 decibels on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.

A private audiological examination was conducted in May 2013 that shows there was deviation in some frequencies since the VA examination in September 2012.  See Medical Treatment Record - Non-Government Facility received July 23, 2013.  However, since the examination did not include a CNC word recognition test, the findings cannot be used to rate the disability.

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz .  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

Here, using Table VI the official test yielded a numeric designation of I in the right ear and IV in the left ear.  When both roman numerals are applied to Table VII, the results are consistent with a 0 (zero) percent rating.  38 C.F.R. § 4.85, Code 6100. 

The Veteran's pure tone threshold average in the left ear is shown to meet the criteria for an exceptional pattern of hearing impairment, which allows the use of Table VIA.  An exceptional hearing pattern is shown to exist when each of the pure tone thresholds at each of the 4 specified frequencies from 1000 through 4000 Hertz is 55 decibels or more.  See 38 C.F.R. § 4.86.  However, even with consideration of Table VIA the overall result is the same.  When the findings are applied to Table VII the findings are still consistent with a 0 percent rating.  Thus, throughout the appeal period prior to June 14, 2014 the Veteran's hearing remains at the level that corresponds to a noncompensable evaluation.

With respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The September 2012 VA examination failed to document the impact the Veteran's hearing loss had on the ordinary conditions of daily life, including ability to work.  However, regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.  It is also noteworthy that the subsequent examination in June 2014 indicated that the Veteran reported having difficulty with hearing the television, the telephone, and his wife without the use of his hearing aids, which he had for approximately 2 years.  See VA Examination received June 16, 2014.

As previously noted, the degree of hearing loss manifested by the Veteran's disability falls short of what is needed to assign a compensable rating.  Additionally, the evidence does not show that the disability has undergone varying and distinct levels of severity throughout the entire time period on appeal.  See Fenderson, supra.  Therefore, a preponderance of the evidence is against assigning a compensable rating at any time prior to June 16, 2014.  With no reasonable doubt to be resolved in the Veteran's favor the claim is denied.

The Board has considered whether the Veteran's hearing loss should be referred for extraschedular consideration.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.

The Veteran has not alleged nor does the evidence suggest that his hearing loss results in a level of impairment not contemplated by the rating schedule.  The Veteran has some difficulty in hearing, which is improved with the use of hearing aids.  There is no indication that his hearing loss has a negative effect beyond what is contemplated in the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that it is therefore not necessary to proceed to the second step - a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.


ORDER

An initial compensable rating for bilateral hearing loss prior to June 16, 2014 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


